Name: Council Regulation (EC) No 3377/94 of 20 December 1994 allocating, for the period until 31 March 1995, certain catch quotas between Member States for vessels fishing the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport;  economic geography;  international law
 Date Published: nan

 No L 363/122 Official Journal of the European Communities 31 . 12 . 94 COUNCIL REGULATION (EC) No 3377/94 of 20 December 1994 allocating,for the period until 31 March 1995, certain catch quotas between Member States for vessels fishing the Norwegian exclusive economic zone and the fishing zone around Jan Mayen ber States as quotas in accordance with Article 8 of Regula ­ tion (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the pertinent control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fish ­ eries policy (2), THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture 0, and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have held consulta ­ tions on their mutual fishing rights for the period until 31 March 1995, and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone; whereas the Community and Norway agreed to hold consultations on theirmutual fishing rights for the remainder months of 1995 as early as possible in 1995 ; Whereas, in accordance with Article 124 of the 1994 Act of Accession fisheries agreements concluded by the Kingdom ofSwedenwith third countries shall bemanagedby the Com ­ munity; Whereas, in accordance with the procedure provided for in the agreement on fisheries of 9 December 1976 between the Kingdom of Sweden and the Kingdom of Norway, Sweden andNorway have held consultations concerning their fishing rights for the period until 31 March 1995; whereas Sweden and Norway agreed to hold consultations on their fishing rightsf for the remainder months of 1995 as early as possible in 1995; Whereas, to ensure efficient management of the catch pos ­ sibilities available, they should be allocated among theMem ­ HAS ADOPTED THIS REGULATION: Article 1 1 . Until 3 1 March 1995 vessels flying the flag ofaMember State are hereby authorized to make catches :  in waters falling within the Norwegian exclusive eco ­ nomic zone north of 62 °00/ N, jor within the fishing zone aro&amp;id Jan Mayen, and within the quota limits set out in Annex I,  in waters falling within the Norwegian exclusive eco ­ nomic zone south of 62 °00' N, and within the quota limits set out in Annex n. Article 2 This Regulation shall enter into force on 1 January 1995 . However, for Sweden the Regulation shall enter into force on the date of Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT (&lt;) OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 261 , 20. 10. 1993, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 363/123 ANNEX I Allocation of Community catch quotas in Norwegian waters, as referred to in Article 1 Norwegian waters north 62c00' N (in metric tonnes, fresh round weight) Species ICES Community catchdivision quotas Quotas allocated to Member States Cod I, II 22 (XX) France 2 565 Germany 2 795 United Kingdom 10 850 Spain 2 605 Portugal 2 605 Ireland 290 Greece 290 Haddock I, H 2 600 France 330 Germany 560 United Kingdom 1 710 Saithe I, II 2 000 France 255 Germany 1 600 United Kingdom 145 Redfish I, II 1 200 France 80 Germany 645 United Kingdom 140 Spain 65 Portugal 270 Greenland halibut I, II 35 Germany 18 United Kingdom 17 Blue whiting II 300 France 150 Germany 150 (2) Other species (as by- I, II 150 France 20 catches) Germany 50 United Kingdom 80 Mackerel II a 5 700(0 Denmark 5 700 (') Of which 5 700 tonnes may be fished in area ICES IV a, and Norway may fish up to 20 000 tonnes in the same area from the TAC fixed for the area north of 62 °00' N. (2) Ad hoc solution for 1995 . No L 363/124 Official Journal of the European Communities 31 . 12. 94 ANNEX II Allocation for Community catch quotas in Norwegian waters, as referred to in Article 1 Norwegian waters south of 62 °Of/ N (in metric tonnes, fresh round weight) ICES Community catch division quotas Quotas allocated to Member StatesSpecies Norway pout (') IV 25 000 Denmark 23 750 (2) United Kingdom 1 250 (3) Sand-eel IV 50 000 Denmark 47 500 (2) United Kingdom 2 500 (3) Shrimp IV 405 Denmark 360 Sweeten 45 (6) Other species IV 3 300 Denmark 1 650 United Kingdom 1 235 Germany 185 Belgium 15 France 80 Netherlands 135 Sweden p.m. (4) Cod, Haddock, Saithe, IV 640 Sweden 640 (5) Pollack, Whiting Herring IV 265 Sweden 265 (6) Mackerel IV 85 Sweden 85 (6) Industrial species IV 200 Sweden 200 (6) (7) (') Includding blue whiting and inextricably mixed horse-mackerel. (z) Within a total quota for Norway pout and sand-eel up to 12 635 tonnes may be interchanged upon request. (3) Within a total quota for Norway pout and sand-eel up to 665 tonnes may be interchanged upon request. (4) Quota allocated by Norway to Sweden of 'other species' at a traditional level. (s) Of which no more than 115 tonnes of Cod and 265 tonnes of Saithe. (6) By-catches of cod, haddock, saithe, pollack and whiting to be counted against the quotas of these species. (7) Of which no more than 100 tonnes of Horsemackerel.